DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Eeh (US 2019/0296226) in view of Wang (US 2015/0188048) and Liu (US 2018/0323371).
Regarding claim 1, Eeh discloses, in FIG. 14 and in related text, a magnetoresistive memory device comprising: 
a first ferromagnetic layer (150); 
a first layer (122, metal oxide X-O); 
a first insulator (140) between the first ferromagnetic layer (150) and the first layer (122); 
a second ferromagnetic layer (130) between the first insulator (140) and the first layer (122); and 
a second layer (121, metal oxide RE-O) between the second ferromagnetic layer (130) and the first layer (122), the second layer being in contact with the second 
Eeh discloses that the first layer (122, metal oxide X-O) is a metal oxide layer that functions to prevent diffusion (see Eeh, [0051]).
Eeh does not explicitly disclose the first layer is stoichiometric. Eeh does not explicitly disclose a stoichiometric first layer.
Wang teaches an oxide diffusion barrier layer is stoichiometric oxide (see Wang, [0063], [0069]). Thus Wang together with Eeh teaches a stoichiometric first layer.
Eeh and Wang are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Eeh with the features of Wang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eeh to include a stoichiometric first layer, as taught by Wang, in order to provide stronger diffusion barrier properties (see Wang, [0069]).
Eeh discloses that the second layer (121, metal oxide RE-O) is an intermediate metal oxide layer on top of a ferromagnetic layer (130) in a magnetic memory device (see Eeh, FIG. 14, [0124]).
Eeh does not explicitly disclose the second layer is non-stoichiometric. Eeh does not explicitly disclose a non-stoichiometric second layer, wherein the second layer includes one or more of: respective nitrides of FeCoB- alloy, Fe, Co, B, Mg, Al, Si, Ca, 
Liu teaches a non-stoichiometric intermediate MgO layer (15) on top of a ferromagnetic layer (14) in a magnetic memory device (see Liu, [0039], [0042]). Thus Liu together with Eeh teaches a non-stoichiometric second layer, wherein the second layer includes one or more of: respective nitrides of FeCoB- alloy, Fe, Co, B, Mg, Al, Si, Ca, Sc, Ti, V, Cr, Y, and Gd, and respective oxides of FeCoB-alloy, Fe, Co, B, Mg, Al, Si, Ca, Ti, V, and Cr.
Eeh and Liu are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Eeh with the features of Liu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eeh to include a non-stoichiometric second layer, wherein the second layer includes one or more of: respective nitrides of FeCoB- alloy, Fe, Co, B, Mg, Al, Si, Ca, Sc, Ti, V, Cr, Y, and Gd, and respective oxides of FeCoB-alloy, Fe, Co, B, Mg, Al, Si, Ca, Ti, V, and Cr, as taught by Liu, in order to lower the contribution to the resistance x area value of the magnetic device (see Liu, [0042]).
Regarding claim 6, Eeh in view of Wang and Liu teaches the device of claim 1.
Eeh discloses that the first layer (122, metal oxide X-O) includes oxide of Al, Si, Ca, Ti, V, or Cr (see Eeh, [0051]). Wang teaches a stoichiometric first layer (see discussion on claim 1 above). Thus Wang together with Eeh teaches wherein 20the first 2O3, MgO, Al2O3, SiO2, CaO, Sc2O3, TiO2, V2O5, Cr2O3, FeO, Fe3O4, Fe2O3, CoO, Co3O4, BN, B4C, diamond, and graphite, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1. Note that stoichiometric compound is a compound in which atoms are combined in exact whole-number ratios (see Oxford Reference, stoichiometric compound, Oxford University Press, 2013).
Regarding claim 7, Eeh in view of Wang and Liu teaches the device of claim 1.
Eeh discloses that the first layer (122, metal oxide X-O) includes oxide of Al, Si, Ca, Ti, V, or Cr (see Eeh, [0051]). Wang teaches a stoichiometric first layer (see discussion on claim 1 above). Thus Wang together with Eeh teaches wherein 20the first layer is made of one of B2O3, MgO, Al2O3, SiO2, CaO, Sc2O3, TiO2, V2O5, Cr2O3, FeO, Fe3O4, Fe2O3, CoO, Co3O4, BN, B4C, diamond, and graphite, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1. Note that stoichiometric compound is a compound in which atoms are combined in exact whole-number ratios (see Oxford Reference, stoichiometric compound, Oxford University Press, 2013).
Regarding claim 8, Eeh in view of Wang and Liu teaches the device of claim 1.
Eeh discloses the second ferromagnetic layer (130) (see Eeh, FIG. 14, [0124]).
Eeh in view of Wang and Liu does not explicitly teaches the process step “a first thickness before the second layer is provided and a second thickness after the second layer is provided, and the second thickness is equal to or greater than 89% of the first thickness” of the product-by-process limitation “wherein the second ferromagnetic layer has a first thickness before the second layer is provided and a second thickness after 
However, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). See also, MPEP § 2113.
Here, the structure implied by the process steps is the stoichiometric first layer (see page 16 of the specification of the instant application). Since Eeh in view of Wang and Liu already teaches the stoichiometric first layer, the limitation “wherein the second ferromagnetic layer has a first thickness before the second layer is provided and a second thickness after the second layer is provided, and the second thickness is equal .
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Eeh (US 2019/0296226) in view of Wang (US 2015/0188048) and Liu (US 2018/0323371).
Regarding claim 9, Eeh discloses, in FIG. 14 and in related text, a magnetoresistive memory device comprising: 
a first ferromagnetic layer (150);  - 25 – 
a first layer (122, metal oxide X-O);  
5a first insulator (140) between the first ferromagnetic layer (150) and the first layer (122); 
a second ferromagnetic layer (130) between the first insulator (140) and the first layer (122); and 
a second layer (121, metal oxide RE-O) between the second 10ferromagnetic layer (130) and the first layer (122) (see Eeh, [0047], [0050]-[0051], [0055], [0098]-[0100], [0124])
Eeh discloses that the first layer (122, metal oxide X-O) is a metal oxide layer that includes oxides of Al, Si, Ca, Ti, V, or Cr, and functions to prevent diffusion (see Eeh, [0051]).
Eeh does not explicitly disclose that the first layer is stoichiometric. Eeh does not explicitly disclose a stoichiometric first layer including one or more of B2O3, MgO, Al2O3, SiO2, CaO, Sc2O3, TiO2, V2O5, Cr2O3, FeO, Fe3O4, Fe2O3, CoO, Co3O4, BN, B4C, diamond, and graphite.
2O3, MgO, Al2O3, SiO2, CaO, Sc2O3, TiO2, V2O5, Cr2O3, FeO, Fe3O4, Fe2O3, CoO, Co3O4, BN, B4C, diamond, and graphite. Note that stoichiometric compound is a compound in which atoms are combined in exact whole-number ratios (see Oxford Reference, stoichiometric compound, Oxford University Press, 2013).
Eeh and Wang are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Eeh with the features of Wang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eeh to include a stoichiometric first layer including one or more of B2O3, MgO, A12O3, SiO2, CaO, Sc2O3, TiO2, V2O5, Cr2O3, FeO, Fe3O4, Fe2O3, CoO, Co3O4, BN, B4C, diamond, and graphite, as taught by Wang, in order to provide stronger diffusion barrier properties (see Wang, [0069]).
Eeh discloses that the second layer (121, metal oxide RE-O) is an intermediate metal oxide layer on top of a ferromagnetic layer (130) in a magnetic memory device (see Eeh, FIG. 14, [0124]).
Eeh does not explicitly disclose the second layer is non-stoichiometric. Eeh does not explicitly disclose a non-stoichiometric second layer, the second layer including one or more of: respective nitrides FeCoB-alloy, Fe, Co, B, Mg, AI, Si, Ca, Sc, Ti, V, Cr, Y, and Gd, and respective oxides of FeCoB-alloy, Fe, Co, B, Mg, Al, Si, Ca, Ti, V, and Cr.
oxides of FeCoB-alloy, Fe, Co, B, Mg, Al, Si, Ca, Ti, V, and Cr.
Eeh and Liu are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Eeh with the features of Liu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eeh to include a non-stoichiometric second layer, the second layer including one or more of: respective nitrides FeCoB-alloy, Fe, Co, B, Mg, AI, Si, Ca, Sc, Ti, V, Cr, Y, and Gd, and respective oxides of FeCoB-alloy, Fe, Co, B, Mg, Al, Si, Ca, Ti, V, and Cr, as taught by Liu, in order to lower the contribution to the resistance x area value of the magnetic device (see Liu, [0042]).
Regarding claim 10, Eeh in view of Wang and Liu teaches the device of claim 9.
Wang together with Eeh teaches wherein 20the first layer is made of one of B2O3, MgO, Al2O3, SiO2, CaO, Sc2O3, TiO2, V2O5, Cr2O3, FeO, Fe3O4, Fe2O3, CoO, Co3O4, BN, B4C, diamond, and graphite (see discussion on claim 9 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 9.
Regarding claim 11, Eeh in view of Wang and Liu teaches the device of claim 9.

Eeh in view of Wang and Liu does not explicitly teaches the process step “a first thickness before the second layer is provided and a second thickness after the second layer is provided, and the second thickness is equal to or greater than 89% of the first thickness” of the product-by-process limitation “wherein the second ferromagnetic layer has a first thickness before the second layer is provided and a second thickness after the second layer is provided, and the second thickness is equal to or greater than 89% of the first thickness” of claim 11 (note that the process step describes providing the second layer and changing thickness of the second ferromagnetic layer). 
However, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). See also, MPEP § 2113.
.

Response to Arguments
Applicant's arguments filed on 02/14/2022 have been fully considered but they are not persuasive. 
In Applicant’s remarks, page 7, applicant argues that Eeh does not disclose the limitation “wherein the second layer includes one or more of: respective nitrides of FeCoB- alloy, Fe, Co, B, Mg, Al, Si, Ca, Sc, Ti, V, Cr, Y, and Gd, and respective oxides of FeCoB-alloy, Fe, Co, B, Mg, Al, Si, Ca, Ti, V, and Cr” of clam 1 and the limitation “the second layer including one or more of: respective nitrides FeCoB-alloy, Fe, Co, B, Mg, AI, Si, Ca, Sc, Ti, V, Cr, Y, and Gd, and respective oxides of FeCoB-alloy, Fe, Co, B, Mg, Al, Si, Ca, Ti, V, and Cr” of claim 9.
In response, the Office notes that Liu teaches the above limitations. See discussion on rejections of claim 1 and claim 9 above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811